        Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 1 of 15
                                                                                       . " EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                      CATOOSA COUNTY, GEORGIA
                                                                                      STCV2021000072
                  .~     IN THE STATE COURT OF CATOOSA COUNTY
                                    STATE OF GEORGIA                                   JUN 30, 2021 02:54 PM
                   w;,
JAMES D. BREWSTER,                                    §                                            &mn=
                                                                                                Tracy Brown, Clerk
                                                                                                Catoosa County, Georgia
                                                      ~

       Plaintiff, .;
                   ;                                      Civil Action File No.
vs.
                   ;

CODY KEYS TRUCKING, LLC,
NORTHLAND INSURANCE COMPANY
and JAREMY I;: ENGELMAN,                                  JURY TRIAL DEMANDED
                   4
                   ,
       Defendarits.
                   a



                  ".;                      COMPLAINT

       COME N'OW James D. Brewster, Plaintiff, and makes and files this Complaint against
                   ~
Defendants Cody~Keys Trucking, LLC, Northland Insurance Company and Jaremy L. Engelman,

stating as followi.

                            PARTIES, JURISDICTION AND VENUE
                   „
                                                  1.
                   i,
       Plaintiff i's a resident of the State of Georgia and suffered personal injuries in an

automobile-crash` that occurred on or about October 7, 2020 in Catoosa County, Georgia. By

bringing this action, Plaintiff subjects himself to the jurisdiction of this Court.
                   ~
                   s                              2


       Defendant Cody Keys Trucking, LLC is a for-profit foreign limited liability company,

organized and existing under the laws of the State of Illinois. Defendant Cody Keys Trucking,

LLC has its prin6iple office located at 1001 N. 3rd Street, Terre Haute, IN 47807. Defendant
                ,
                   .~,

Cody Keys Trucking; LLC is subject to the jurisdiction and venue of this Court pursuant to the
                   ~
Georgia Long-Ar'm Statute and O.C.G.A. § 40-1-117. Defendant Cody Keys Trucking, LLC
                   c
                   r



                   ~

                   P
                   ..

                   .~
                                          EXHIBIT "A"
                   'n
         Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 2 of 15
                  •1




may be served by its registered agent, Cody Keys, located at 1001 N 3rd Street, Terre Haute, IN,

47807.            '

                  ~                                3.

       Defendant Northland Insurance Company is a foreign corporation and may be served
                 >
through its registered agent Corporation Service Company, located at 2 Sun Court, Suite 400,

Peachtree Corners, Georgia 30092. Defendant Northland Insurance Company is subject to the

jurisdiction of this court. Plaintiff has named Defendant Northland Insurance Company under

Georgia's Direct-Action Statute, codified at O.C.G.A. § 46-7-12. This Court has personal

jurisdiction and venue over Defendant Northland Insurance Compariy because it regularly

transacts busines~ and derives profits from business activities in Georgia, and because venue is

proper as to one or more of the other Defendants in this action.
                  h



                 '=                        4.
                  ~
         Defendani Jaremy L. Engelman is the driver of the Tractor-Trailer that caused the

October 7, 2020 crash. Defendant. Engelman may be served at his address located at 659

Bobtail Drive, Greenfield, IN 46110. Defendant. Engelman has been properly served with

process in this aciion and is subject to the jurisdiction of this Court.

                  '                               5.

         Jurisdiction and venue are proper in this Court.

                  t                    OPERATIVE FACTS



         On or about October 7, 2020, Plaintiff was traveling south on I-75 in Catoosa County,
                  D,



Georgia, in a 201~.4 Peterbilt Tractor-Trailer.




                   I



                                                  -2-
        Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 3 of 15




                                                  7.

       At or about the same time and location, Defendant Engelman, an employee or agent

driver of Defendant Cody Keys Trucking, LLC, was driving a 2015 Peterbilt Tractor-Trailer

southbound on I-75 in Catoosa County, Georgia, traveling directly behind Plaintiff's vehicle.
                ~r
                                                  8.

       At all material times, Defendant Engelman was operating a commercial motor vehicle on

behalf of Defendant Cody Keys Trucking, LLC.

                  r                               9.

       As Plainti'ff lawfully came to a complete stop, Defendant Engelman was following too

closely, and Defefldants Tractor-Trailer ran into the rear of Plaintiff's Tractor-Trailer.

                 ;                               10.


       Defendant Engelman failed to pay proper attention to the vehicles traveling in front of

him, was distractied,
                  ,
                      following too closely, and failed to bring the commercial vehicle he was

operating to a coritrolled stop behind Plaintiffs vehicle.



       As a result of the crash, Plaintiff sustained serious injuries.

                  +`                             12.


       As a result of this crash, Plaintiff has incurred significant medical and rehabilitative
                  ,
expenses. Plaintiff will incur additional medical, and rehabilitative expenses in the future.

                  '                COUNT I — NEGLIGENCE
                  ~
                                                 13.
                  ;.
                   ,
       Plaintiff realleges and incorporates herein the allegations contained in paragraphs 1

through 12 above.,as if fully restated.
         Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 4 of 15
                   1




                   •                           14.
                   r
        Defendant Engelman was negligent in operating Defendant Cody Keys Trucking, LLC

commercial vehicle.

                                               15.

        Defendant Engelman's negligence for which Co-Defendants are liable includes, but is not
                   ,.
limited to, one or more of the following: Following too closely; Negligently causing a collision

in the roadway; Negligently failing to maintain the commercial vehicle under proper control;

Negligently failing to keep a proper lookout; Negligently failing to use or sound a signal or

warning; Negligently failing to make timely and proper application of brakes; and Any other acts

of negligence thaf may be proven at trial.

                   `                           16.
                   ;
        Defendant Engelman was negligent per se in following too closely in violation of

O.C.G.A. § 40-6-49.

                       '                       17.

        Plaintiff Was not negligent.

                   ~                           18.

        Defendant Engelman's negligence is the sole and proximate cause of the collision, and

Plaintiff's resultirlg injuries.
                   ~
                                   COUNT II — IMPUTED LIABILITY
                   ;
                   ,
                                               19.

        Plaintiff realleges and incorporates herein the allegations contained in paragraphs 1

through 18 above;`as if fully restated.
                   i

                   ~
          Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 5 of 15




                `•                           20.

       At the tiine of the subject collision, Defendant Engelman was under dispatch for

Defendant Cody Keys
               ~    Trucking, LLC.

                                             21.
                :s

       At the time of the subject collision, Defendant Engelman was operating the commercial
                I
vehicle on behalf"of Defendant Cody Keys Trucking, LLC.
                 i
                                             22.

       At all rel'evant times, Defendant Engelman was acting at the direction and under the

control of Defenclant Cody Keys Trucking, LLC. He was an agent and employee of Defendant

Cody Keys Trucking, LLC. He was operating the commercial vehicle in the course and scope of

his employment 'with Defendant Cody Keys Trucking, LLC and with Defendant Cody Keys

Trucking, LLC's permission.
                P




                                             23.
                ;
       Defendant Cody Keys Trucking, LLC is an interstate motor carrier, and pursuant to
                ,
federal and state ; laws, is responsible for the actions of Defendant Engelman in regard to the

crash described in this complaint under the doctrine of lease liability, agency, or apparent

agency.

                    i                         24.

       Defendant Cody Keys Trucicing, LLC is liable for the actions and omissions of Defendant

Engelman through respondeat superior and agency principles because, at all relevant times,

Defendant Engelman was acting within the course and scope of his employment and/or agency.
         Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 6 of 15

                  ~


            COUNT III — NEGLIGENT HIRING, TRAINING & SUPERVISION

                                                25.

        Plaintiff fealleges and incorporates herein the allegations contained in paragraphs 1
                  i
                  F

through 24 above.; as if fully restated.

                  ~                             26.

        Defendant Cody Keys Trucking, LLC was negligent in hiring Defendant Engelman and
                  5

entrusting him to' drive a tractor-trailer.

                                                27.

        Defendant Cody Keys Trucking, LLC was negligent in failing to properly train

Defendant Engelman.

                                                28.

        Defendant Cody Keys Trucking, LLC was negligent in failing to properly supervise
                  ;
Defendant Engelman.

                                                29.

        Defendant Cody Keys Trucking, LLC negligently hired, supervised, trained, and retained

Defendant Engelihan and negligently entrusted driving responsibilities to Defendant Engelman.

Defendant Cody Keys Trucking, LLC negligently failed to implement and utilize proper
                  ;
procedures to evlq'luate Defendant Engelman's skills and expertise for the operation of Defendant

Cody Keys Trucking, LLC's commercial vehicle.

                                                 30.
                  1



        Defendant Cody Keys Truckirig, LLC's negligence in hiring Defendant Engelman and

entrusting him wfth driving a commercial vehicle and failing to train and supervise him properly

was the sole and proximate cause of the collision, and Plaintiff's resulting injuries.
                  ~.



                                                 -6-
        Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 7 of 15




                 :;
                                COUNT IV — DIAECT ACTION
                 ;
                                                31.

       Plaintiff realleges and incorporates herein the allegations contained in paragraphs 1

through 30 above as if fully restated.
                 :
                ;                                32.

       Defendant Northland Insurance Company is subject to a direct action as the insurer for

Defendant Cody Keys Trucking, LLC pursuant to O.C.G.A. § 40-2-140.

                                                33.

       Defendan't Northland Insurance Company was the insurer of Defendant Cody Keys

Trucking, LLC at the time of the subject incident and issued a liability policy to comply with the

filing requiremen'Fts under Georgia law and federal law for interstate transportation.

                 t                              34.

       Defendants Cody Keys Trucking, LLC and Northland Insurance Company are subject to

the filing requirements outlined in O.C.G.A. § 40-2-140.

                 ~                               35.

       Defendant Northland Insurance Company is responsible for any judgment rendered

against Defendants Cody Keys Trucking, LLC and Engelman.
                  t.
                                    COUNT V — DAMAGES

                 `                               36.

       Plaintiff realleges and incorporates herein the allegations contained in paragraphs 1

through 35 above,as if fully restated.
                 ti
                 .~
                  ~
                 ;
          Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 8 of 15




          As a resuit of Defendants' negligence, Plaintiff has a claim for past and future medical

expenses and past and future lost wages.

                                                  38.

          As a result of Defendants' negligence, Plaintiff has suffered severe and permanent

injuries and has a;claim for past and future pain and suffering.

                                                  39.

          Each of tlie foregoing acts and omissions constitutes an independent act of negligence.

The injuries sustLned by Plaintiff were directly and proximately caused by one or more of the

negligent acts and omissions stated above, for which Defendants are directly and/or vicariously

liable.            ~

                    `                             40.
                   ;
          As a proximate result of this collision and Defendants' negligence, Plaintiff has suffered,
                   .F
and continues to suffer from, injuries to his body and mind. Plaintiff claims general and

compensatory damages for all components of inental and physical pain and suffering as allowed

by Georgia law. c

                                                  41.

          Plaintiff claims special damages for the reasonable value of his past and future medical

and rehabilitative'treatment, including expenses for hospital services, doctors, surgery, and other

healthcare services incurred or necessary in the future as a result of his injuries.

                   ~                              42.

          Plaintiff is entitled to recover all elements of damages allowed under applicable law and

supported by the'evidence, including but not limited to: Personal injuries; All elements of past,
        Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 9 of 15

                5

present and futur,e pain and suffering, both mental and physical; Permanent Injury; Past and

future medical and incidental expenses; Lost wages; and Lost earning capacity.

       WHEREFORE, Plaintiff prays that he have a trial on all issues and judgment against

Defendants as follows:
                 ;
      a.      That Plaintiff recover past and future medical expenses and lost wages in an

              aniount to be proven at trial;

       b.     THat Plaintiff recover for past and future physical and mental pain and suffering

              in,~n amount to be determined by the enlightened conscience of a jury;

       C.     Tliat Plaintiff recovers punitive damages in an amount to be determined by the

              enlightened conscience of a jury; and

       d.     Tliat Plaintiff recover such other and further relief as is just and proper.

            TRIAL BY A TWELVE PERSON JURY IS HEREBY DEMANDED

       Respectfiilly submitted, this 30th day of June, 2021.

                                               MORGAN & MORGAN ATLANTA PLLC

                                               /s/ Thomas O. Rainey, IV
P.O. Box 57007 ~                               Thomas O. Rainey, IV
Atlanta, Georgia 30343-1007                    Georgia Bar No.: 566137
Telephone:    (404) 965-8811                   Attorneys for Plaintiff
Fax:          (404) 965-8812




                                                 -9-
Case 4:21-cv-00145-LMM
           STATE COURT Document 1-1 Filed 07/30/21
                          OF CATOOSA       COUNTY  Page 10 of 15
                              STATE OF GEORGIA




                      CIVIL ACTION NUMBER STCV2021000072
 Brewster,' James D

 PLAINTIFF
                                            VS.
 Engelman, Jaremy L.
 Northland Insurance Company
 Cody.Keys Trucking, LLC
          c
 DEFENDANTS


                                         SUMMONS
 TO: CODY KEYS TRUCKING, LLC

 You are hereby summoned and required to file with the Clerk of said court and serve upon the
 Plaintiff s:attorney, whose name and address is:
          i
          ,                Thomas Orlando Rainey, IV
          x                Morgan & Morgan Atlanta PLLC
          ~                191 Peachtree Street NE
          i                Suite 4200
                           Atlanta, Georgia 30303
          i
 an answer to the complaint which is herewith served upon you, within 30 days after service of
 this sumnions upon you, exclusive of the day of service. If you fail to do so, judgment by
 default will be taken against you for the relief demanded in the complaint.
          j
 This 30W day of June, 2021.
                                                  Clerk of State Court




                                    —     ';Z       ~               &44o-%-'
                                                                Tracy Brown, Clerk
                                                                Catoosa County, Georgia




                                                                                      Paee 1 of 1
Case 4:21-cv-00145-LMM
           STATE COURT Document 1-1 Filed 07/30/21
                          OF CATOOSA       COUNTY  Page 11 of 15
                              STATE OF GEORGIA
          C



          ~




          1




          I:



                      CIVIL ACTION NUMBER STCV2021000072
 Brewster,' James D

 PLAINTIFF
                                            VS.
 Engehnan, Jaremy L.
 Northland, Insurance Company
 Cody Keys Trucking, LLC

 DEFENDANTS


                                         SUMMONS
 TO: ENGELMAN, JAREMY L.

 You are hereby summoned and required to file with the Clerk of said court and serve upon the
 Plaintiffs.attorney, whose name and address is:
          !
          !                Thomas Orlando Rainey, IV
          ~                Morgan & Morgan Atlanta PLLC
          ~                191 Peachtree Street NE
          %                Suite 4200
          i
                           Atlanta, Georgia 30303

 an answer to the complaint which is herewith served upon you, within 30 days after service of
 this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
 default will be taken against you for the relief demanded in the complaint.
          :j
 This 30tli day of June, 2021.
                                                  Clerk of State Court




                                                            Q Tracy Brown, Clerk
                                                              Catoosa County, Georgia
          ~
          ;
          i
          i:
              ~
          ~




              r

           i
           ~.
                                                                                      Pace 1 of 1
Case 4:21-cv-00145-LMM
           STATE COURT Document 1-1 Filed 07/30/21
                          OF CATOOSA       COUNTY  Page 12 of 15
          ;                   STATE OF GEORGIA




          ~

                      CIVIL ACTION NUMBER STCV2021000072
 Brewster,`;James D

 PLAINTIFF
                                            VS.
 Engehnan, Jaremy L.
 Northland Insurance Company
 Cody Keys Trucking, LLC

 DEFENDANTS

          f
                            SUMMONS
 TO: NORTHLAND INSURANCE COMPANY
          ~
 You are hereby summoned and required to file with the Clerk of said court and serve upon the
 PlaintifPs attorney, whose name and address is:
           i
                            Thomas Orlando Rainey, IV
                            Morgan & Morgan Atlanta PLLC
           i.               191 Peachtree Street NE
           ;                Suite 4200
                            Atlanta, Georgia 30303
          S
 an answer to the complaint which is herewith served upon you, within 30 days after service of
 this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
 default will be taken against you for the relief demanded in the complaint.

 This 30th, day of June, 2021.
          i;                                      Clerk of State Court




                                                                Tracy Brown, Clerk
                                                                Catoosa County, Georgia




                                                                                      PaRe 1 of 1
          Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 13 of 15
                                                                                           ~ EFILED IN OFFICE
                                                                                        CLERK OF STATE COURT
                                                                                      CATOOSA COUNTY, GEORGIA
                                                                                    STCV2021000072
                           IN THE STATE COURT OF CATOOSA COUNTY
                                      STATE OF GEORGIA                                 JUN 30, 2021 02:54 PM

JAMES D. BREWSTER,                                                                                     &Mrl-
                                                                                                    Tracy Brown, Clerk
                                                                                                    Catoosa County, Georgla



         Plaintiff,
                                                        Civil Action File No.
vs.

CODY KEYS TRUCKING, LLC,
NORTHLAND INSURANCE COMPANY                             JURY TRIAL DEMANDED
and JAREMY L. ENGELMAN,

         Defendants.


          RULE 5:2 CERTIFICATE OF SERVICE OF DISCOVERY MATERIALS
                      ,
         Plaintiff liereby certifies that a true and correct copy of the following was delivered for

service with the s'ummons.
                  k
                      r


      1. Complaint;
      2. Plaintiffl s First Request for Admissions to Defendant Cody Keys Trucking, LLC and
         Jaremy L.;.Engelman;
      3. Plaintiff's,. First Interrogatories and Request for Production of Documents to Defendant
         Cody Keys Trucking, LLC and Jaremy L. Engelman;
      4. Plaintiff's; First Request for Admissions to Defendant Northland Insurance Company;
      5. Plaintiffs First Interrogatories and Request for Production of Documents to Defendant
         Northland Insurance Company; and
      6. Plaintiff's, First Interrogatories and Request for Production of Documents to Georgia
         Farm Burau Mutual Insurance Company.
                      a!

         Respectfully submitted, this 30th day of June, 2021.

                                                                TC113!'1_~~/~Y11_ ~ :_ '
                                               I-LTAi~Zt1:~i;[,~1~

                                               /s/ Thomas O. Rainey, IV
P.O. Box 57007                                 Thomas O. Rainey, IV
Atlanta, Georgia 3 0343 -1007                  Georgia Bar No.: 566137
Telephone:    (464) 965-8811                   Attorneysfor Plaintiff
Fax:             (404) 965-8812
                   ;
                   ~
       Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 14 of 15




                            CERTIFICATE OF SERVICE
       This is to: certify that I have this date forwarded a copy of this Rule 5.2 Certificate of

Serving Discover'y for service with the original summons.

Cody Keys Trucking, LLC
c/o Cody Keys, Registered Agent
1001 N 3rd Street;
Terre Haute, Indiana 47807

Northland Insurance Company
c/o Corporation Service Company,
2 Sun Court, Suite 400,
Peachtree Corners', Georgia 30092

Jaremy L. Engelman
659 Bobtail Drive,
Greenfield, Indiana 46110
                c


Georgia Farm Bureau
                1     Mutual Insurance Company
c/o Corporation Service Company
2 Sun Court, Suite 400,
Peachtree Corners, Georgia 30092
                 C

                ~
       Respectfully submitted, this 30th day of June, 2021.

                                            MORGAN & MORGAN ATLANTA PLLC

                                            /s/ Thomas O. Rainey, IV
P.O. Box 57007                              Thomas O. Rainey, IV
Atlanta, Georgia ~0343-1007                 Georgia Bar No.: 566137
Telephone:    (404)965-8811                 Attorneys for Plaintiff
Fax:          (404) 965-8812
                 Case 4:21-cv-00145-LMM Document 1-1 Filed 07/30/21 Page 15 of 15

                       Gen:eral Civil and Domestic Relations Case Filing Information Form

                          ❑ Superior or 0 State Court of catoosa                               County

        For Clerk Use Only
                         ,
        Date Filed o6-30-2021                                  Case Number. m v o 1 00007
                       MM-DD-YYYY

Plaintiff(s)                                                       Defendant(s)
Brewster, James D                                                  Engelman, Jaremy L.
Last           First            Middle 1.    Suffix   Prefix       Last            First        Middle I.   Suffix   Prefix
                                                                   Northland Insurance Company
Last           First       !    Middle I.    Suffix   Prefix       Last            First        Middle I.   Suffix   Prefix
                                                                   Cody Keys Trucking, LLC
Last           First            Middle 1.    Suffix   Prefix       Last            Fin:t        Middle I.   Suffix   Prefix


Last           First            Middle 1.    Suffix   Prefix       Last            First        Middle I.   Suffix   Prefix

Plaintiff"s Attorney Rainey, Thomas orlando Iv                       Bar Number 566137               Self-Represented ❑

                           "Check one case type and, if applicable, one sub-type in one box.

        General Civil Cases                                               Domestic Relations Cases
        IJ      Automobile Tort                                           ❑       Adoption
        ❑       Civil Appeal                                              ❑       Contempt
        ❑       Contract :                                                        ❑ Non-payment of child support,
        ❑       Contempt/Modification/Other                                       medical support, or alimony
                Post-Judg'ment                                            ❑       Dissolution/Divorce/Separate
        ❑       Garnishment                                                       Maintenance/Alimony
        ❑       General Tort                                              ❑       Family Violence Petition
                          ~
        ❑       Habeas Corpus                                             ❑       Modification
        ❑       Injunction/Mandamus/Other Writ                                    ❑ Custody/Parenting Time/Visitation
        ❑        Landlord/Tenant                                          ❑       Paternity/Legitimation
        ❑        Medical Malpractice Tort                                 ❑       Support — IV-D
        ❑        Product Liability Tort                                   ❑       Support — Private (non-IV-D)
        ❑        Real Property                                            ❑       Other pomestic Relations
        ❑        Restraining Petition
        ❑        Other Gerieral Civil

❑       Check if the action;js related to another action(s) pending or previously pending in this court involving some or all
        of the same parties; subject matter, or factual issues. If so, provide a case number for each.
                           ~



                 Case Number                                    Case Number
                          r
                           i
0       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.
                            ~
❑       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.
                            ~
                           ~                Language(s) Required
                           1.

❑       Do you or your client need any disability accommodations? If so, please describe the accommodation request.



                                                                                                                       Version 1.1.20
